Citation Nr: 1531277	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from February 1973 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's currently diagnosed obstructive sleep apnea is as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran asserts that his sleep apnea began during his military service.  See, e.g., the Veteran's statement dated February 2013.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed obstructive sleep apnea is attributable to his active duty service.

The Veteran served on active duty from February 1973 to February 1993.  His service treatment records (STRs), including his August 1992 separation examination, are absent any documentation of sleep apnea.

Private treatment records show that the Veteran initially sought treatment with a sleep specialist in April 2012, at which time he reported snoring, daytime somnolence, and fatigue.  He was diagnosed with obstructive sleep apnea following a sleep study in May 2012.

In support of his claim, the Veteran submitted three statements from fellow service members dated in March 2013.  In their statements, Mr. S.L., Mr. A.J., and Mr. E.G. reported that they served with the Veteran and witnessed his problems with snoring.  The Veteran also submitted statements from his sons, Mr. J.M. and Mr. M.M., and his daughter, Ms. M.D., who indicated that they witnessed the Veteran's snoring throughout their lives.  The Veteran's spouse also submitted a statement corroborating the Veteran's contentions that he began snoring during his military service.  See the statement of the Veteran's spouse dated March 2013.

The Veteran was afforded a VA examination in February 2014 at which time the examiner determined that the Veteran's claimed sleep apnea "was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner noted that the Veteran's sleep apnea was diagnosed after his military service.  He explained, "[s]leep apnea is a condition with a specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness or other nonspecific complaints.  Snoring is not sleep apnea."  The examiner concluded, "[n]o event or exposure in military service causes sleep apnea."

In support of his claim, the Veteran submitted a positive nexus statement from Dr. C.S., a Board certified sleep specialist who has practiced sleep medicine for over thirty years.  Following interview of the Veteran and review of his medical history, Dr. C.S. concluded that "the Veteran's sleep apnea developed during the years of his active duty."  Dr. C.S. explained, "[t]he development of sleep apnea takes place over the course of an individual's adulthood, usually beginning with snoring in a young man and gradually worsening, with more disruptive snoring, frequent breathing pauses, more oxygen desaturation episodes, and sleep impairment."  She continued, "[m]y expert opinion is that this individual's sleep apnea took 25-30 years to develop."  Dr. C.S. additionally noted that the Veteran has a long history of thyroid disorder; "[a]bnormalities of the neck and throat, including the thyroid, may be factors in the development of sleep apnea."  The examiner further indicated that untreated sleep apnea is associated with an increased risk of developing diabetes and dyslipidemia/hypercholesterolemia, with which the Veteran is currently diagnosed.  The examiner concluded, "[i]t is much more likely than not that this individual's sleep apnea developed while this individual was on active duty."

The Veteran also submitted a November 2014 positive nexus statement from Dr. R.D., a Board certified pulmonary critical care and sleep medicine practitioner.  Dr. R.D. noted that "[s]leep apnea does not come on suddenly but slowly develops and worsens, usually over many years."  Dr. R.D. determined that "this individual's sleep apnea took years to develop.  Given the individual's obstructive sleep apnea as documented in his sleep study in the year 2012 and given his medical history, this individual surely did have sleep apnea during his active duty years."  Dr. R.D. then reviewed the Veteran's medical history and concluded, "[i]t is much more likely than not that this individual had undiagnosed and untreated sleep apnea while on active duty."

A VA addendum opinion was obtained in January 2015.  After reviewing the private medical opinions, the VA examiner confirmed his prior finding that the Veteran's sleep apnea was not incurred during his active duty service.

Additionally, the Veteran has reported that his sleep apnea initially manifested during his twenty years of active duty service and has continued since that time.  The Board finds such testimony is both competent and credible, especially with respect to the Veteran's symptomatology during military service.  See Jandreau, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  Significantly, the Veteran's assertions of in-service sleep apnea symptomatology are corroborated by his spouse, his children, and fellow service members.

The Board has weighed the probative evidence of record, including the February 2014 and January 2015 opinions of the VA examiner, the July 2014 statement of Dr. C.S., the November 2014 statement of Dr. R.D., and the Veteran's competent and credible assertions concerning continuing symptomatology.  The Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran's currently diagnosed sleep apnea is traceable to his period of military service.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and conclude that the evidence supports the grant of service connection for obstructive sleep apnea.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


